ORDER
R.E.P. (Father) appeals the judgment terminating his parental rights to his two children, M.D.M. and R.E.M., and approving the adoption of those children by J.L.M., Jr., and Y.K.M. Father contends, in his sole point on appeal, that the trial court erred by failing to order the Department of Corrections to arrange for his physical attendance at trial, pursuant to a writ of habeas corpus ad testificandum.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).